J-S07030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.D. AND             :   IN THE SUPERIOR COURT OF
 Z.F., MINORS                             :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: B.F. AND A.D.                 :
                                          :
                                          :
                                          :
                                          :   No. 1523 MDA 2018

        Appeal from the Dispositional Order Entered August 27, 2018
   In the Court of Common Pleas of Schuylkill County Juvenile Division at
                     No(s): CP-54-DP-0000200-2018,
                         CP-54-DP-0000323-2015


BEFORE:    OLSON, J., McLAUGHLIN, J., and PELLEGRINI*, J.

DISSENTING MEMORANDUM BY PELLEGRINI, J.:                FILED MAY 30, 2019

      While I agree with the majority that the record is unclear as to whether

B.F. (Father) and A.D. (Mother) waived their statutory right to counsel, I would

dismiss the appeal as moot.

      The order that is the subject of this appeal entered on August 27, 2018,

found both minor children to be dependent with service ordered in the home.

However, this order has been supplanted by a new more restrictive order

dated September 24, 2018, which, after a hearing, granted custody to

Schuykill County Children and Youth Services, as well as ordering both minor

children’s removal from the home.

      Because the September 24, 2018 order was based on new findings of

dependency and superseded the August 27, 2018 order which is the subject

of this appeal, I would dismiss this appeal as moot.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S07030-19


     Accordingly, I respectfully dissent.




                                    -2-